EXHIBIT 10.1

 

SOFTWARE PURCHASE AGREEMENT

 

THIS SOFTWARE PURCHASE AGREEMENT (this “Agreement”), effective on February 25th,
2019 is made between and among Cyberfort Software, Inc., a Nevada publicly-
traded Corporation (“Buyer”), Just Content (“Seller”) and Krishna Kumar, an
individual (“Krishna”). Buyer, Seller and Krishna are referred to herein
sometimes collectively as the “Parties” and individually as the “Party.”

 



 

A. Buyer is a publicly traded corporation that develops and invests, among other
things, in software product solutions for various industries.

 

 

 

 

B. Seller currently owns a software product application called “Just Content,”
that provides software for individuals, groups and businesses so they can secure
their devices and themselves from annoying, dangerous and targeted malicious web
content, prevalent throughout the Internet and cyberspace (the “Software
Product”).

 

 

 

 

C. The Software Product is more particularly described on Exhibit A, attached
hereto and incorporated herein by reference.

 

 

 

 

D. Krishna is the principal owner of Seller.

 

 

 

 

E. By this Agreement, Seller desires to sell and Buyer desires to purchase,
certain the Software product, the term of which are more particularly described
in this Agreement.



 

In consideration of the mutual promises contained herein, and intending to be
legally bound, the Parties agree as follows:

 

ARTICLE I. DEFINITIONS/PURCHASE & SALE/CLOSING

 

1.1 Definitions.

 

For all purposes of this Agreement, except as otherwise expressly provided, the
terms defined in this Article I have the meanings assigned to them in this
Article I and include the plural as well as the singular, all references in this
Agreement to designated “Articles,” “Sections” and other subdivisions are to the
designated Articles, Sections and other subdivisions of the body of this
Agreement, pronouns of either gender or neuter shall include, as appropriate,
the other pronoun forms, and the words “herein,” “hereof” and “here under” and
other words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision.

 

“Action” means any action, complaint, petition, investigation, suit or other
proceeding, whether civil or criminal, in law or in equity, or before any
arbitrator or Governmental Entity.

 

“Adverse Consequences” means all actions, suits, proceedings, hearings,
investigations, charges, complaints, claims, demands, injunctions, judgments,
orders, decrees, rulings, damages, dues, penalties, fines, costs, amounts paid
in settlement, Assumed Liabilities, obligations, Taxes, liens, losses, expenses,
and fees, including court costs and attorneys’ fees and expenses.

 

“Affiliate” means a Person that, directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
a specified Person.

 



  1

   



 

“Agreement” means this Agreement by and between the Seller, Krishna and Buyer,
as amended or supplemented, together with all exhibits attached or incorporated
by reference.

 

“Confidential Information” means any information concerning the business and
affair of any of the Seller that is not already generally available to the
public, including, but not by way of limitation, Seller’s customer list and the
terms and conditions of this Agreement.

 

“Closing” means the date that this Agreement is executed by the Parties and
Buyer assumes ownership of the Acquired Assets. It is anticipated that the
Closing date shall be March 6 , 2019.

 

“Effective Date” means February 25th, 2019.

 

“Encumbrance” means any claim, charge, easement, encumbrance, lease, covenant,
security interest, lien, option, pledge, rights of others, or restriction
whether imposed by agreement, Law, or equity.

 

“Governmental Entity” means any government or any agency, bureau, board,
commission, court, department, official, political subdivision, tribunal or
other instrumentality of any government, whether federal, state or local,
domestic or foreign, including the Federal Communications Commission and state
public utility and public service commissions, and any industry self-regulatory
or administrative agency, including the North American Numbering Plan
Administrator.

 

“Indemnifying Party” has the meaning set forth in Section 5.3(a).

 

“Law” means any constitutional provision, statute or other law, rule,
regulation, or other pronouncement having the effect of law.

 

“Liability” means any liability or obligation of whatever kind or nature
(whether known or unknown, whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated,
and whether due or to become due), including any liability for Taxes.

 

“Material Adverse Effect” or “Material Adverse Change” means any effect or
change that would be (or could reasonably be expected to be) materially adverse
to ownership and use of the Acquired Assets taken as a whole, or the ability of
any Party to consummate timely the transactions contemplated hereby (regardless
of whether or not such adverse effect or change can be or has been cured at any
time), including any adverse change, event, development, or effect arising from
or relating to changes in Laws, rules, regulations, orders, or other binding
directives issued by any governmental entity.

 

“Party” means a signatory to this Agreement and “Parties” means all the
signatories to this Agreement.

 

“Person” means an association, a corporation, a limited liability company, an
individual, a partnership, a trust or any other entity or organization,
including a Governmental Entity.

 



  2

   



 

“Software Product” means that certain software product known as Just Content, as
described more particularly on Exhibit A.

 

“Third-Party Claim” has the meaning set forth in Section 5.3(a).

 

1.2. Purchase and Sale of Acquired Assets.

 

On and subject to the terms and conditions of this Agreement, the Buyer hereby
purchases from Seller, and Seller hereby sells, transfers, conveys, and delivers
to the Buyer, the Software Product for the consideration specified below in this
Article I.

 

1.3. Purchase Price.

 

(a) Purchase Price. Buyer agrees to the tender the following consideration to
Seller and Krishna for the purchase of the Software Product, subject to the
conditions set forth herein below, (the “Purchase Price”)

 

(i) Development Payment. Buyer shall invest up to $100,000 USD through the
calendar year 2019, to further develop the Software Product and prepare it to be
fully marketed to its designated industries and markets. Furthermore, Buyer
agrees to provide reasonable capital to develop other software products in the
same, similar or different industries, as needed and determined by Buyer and
Seller.

 

(ii) Signing Payment. Buyer shall make a payment of $3,000 USD to the Seller
and/or Krishna Kumar before or within 7 business days of all parties signing the
Purchase Agreement.

 

(iii) Stock Options. After twelve (12) months of this Agreement’s execution,
Krishna shall be issued up to two hundred and fifty thousand (250,000)
restricted shares of Buyer’s common stock.

 

(iiii) Officer Designation. Upon execution of this Agreement, Krishna shall be
appointed Buyer’s “Chief Technology Officer”. A salary determined by Buyer shall
be agreed upon at a later date, taking into account that Buyer is a development
stage company.

 

(c) Termination and Unwinding of this Agreement. The Parties understand that
Buyer is a development stage company and, although its management is confident
in its ability to develop and market software products for diverse industries
that will create revenues, there are risks associated with a development stage
company. Any termination of this contract made my Buyer then title to the
Software Product will revert to Seller and Krishna.

 

ARTICLE II. REPRESENTATIONS AND WARRANTIES OF SELLER TO BUYER

 

Seller represents and warrants to Buyer that the statements contained in this
Article II are correct and complete as of the date of this Agreement.

 



  3

   



 

2.1 Authorization of Transaction.

 

The Seller has full power and authority to execute and deliver this Agreement
and to perform its obligations hereunder. This Agreement constitutes the valid
and legally binding obligation of the Seller, enforceable in accordance with its
terms and conditions. The execution, delivery, and performance of this Agreement
have been duly authorized by all necessary company action of Seller. Neither the
execution nor delivery of this Agreement, nor the consummation of the
transactions contemplated hereby, will violate any provision of Seller’s charter
or other governing documents. Seller’s management has approved the transaction
contemplated by this Agreement.

 

2.2 Litigation; Orders.

 

There is no Action pending or, to the knowledge of the Seller or Krishna,
threatened against or affecting the Seller or any of its properties, which
(individually or in the aggregate) would reasonably be expected to have a
Material Adverse Effect. There is no decree, injunction, judgment, order,
ruling, assessment or writ currently in effect affecting Seller or any of its
properties, which (individually or in the aggregate) would reasonably be
expected to have a Material Adverse Effect.

 

2.3 Title to Acquired Assets.

 

By the execution and delivery of this Agreement Seller shall convey to Buyer
good and marketable title to the Software Product, free and clear of all
Encumbrances.

 



2.4 Absence of Certain Changes or Events.



 

Since January 1st, 2018 and except as set forth in or permitted by this
Agreement and the Exhibit hereto, there has not been, with respect Seller:

 

(a) Any change in the business, operations, method of management or accounting,
or financial condition or the manner of conducting the business of Seller other
than changes in the ordinary course of business, none of which has had a
material adverse effect on the Software Product;

 

(b) Any damage, destruction or loss (whether or not covered by insurance)
materially and adversely affecting the assets, business, operations or condition
of Seller;

 

(c) Any sale or transfer, or any agreement, arrangement or option for the sale
or transfer, of any of its assets, including the Software Product, or property
or rights; or

 

(d) Any other material transaction that affects the Software Product.

 

  4

   



 

ARTICLE III. REPRESENTATIONS AND WARRANTIES OF BUYER TO SELLER

 

Buyer represents and warrants to the Seller that the statements contained in
this Article III are correct and complete as of the date of this Agreement.

 

3.1 Organization.

 

Buyer is a corporation, duly organized, validly existing, and in good standing
under the laws of the state of Nevada.

 

3.2 Authorization of Transaction.

 

The Buyer has full power and authority to execute and deliver this Agreement and
to perform its obligations hereunder. This Agreement constitutes the valid and
legally binding obligation of the Buyer, enforceable in accordance with its
terms and conditions. The execution, delivery, and performance of this Agreement
have been duly authorized by all necessary company action of Buyer. Neither the
execution nor delivery of this Agreement, nor the consummation of the
transactions contemplated hereby, will violate any provision of Buyer’s charter
or other governing documents. Buyer’s board of directors has approved the
transaction contemplated by this Agreement.

 

3.3 Litigation; Orders.

 

There is no Action pending or, to the knowledge of the Buyer, threatened against
or affecting the Buyer or any of its properties, which (individually or in the
aggregate) would reasonably be expected to have a Material Adverse Effect. There
is no decree, injunction, judgment, order, ruling, assessment or writ currently
in effect affecting Buyer or any of its properties, which (individually or in
the aggregate) would reasonably be expected to have a Material Adverse Effect or
would affect Buyers ability to timely perform any Buyer’s obligation stated
herein.

 

ARTICLE IV. ADDITIONAL COVENANTS; WAIVER OF CONFLICT

 

4.1 Confidentiality.

 

Seller agrees that from and after the Effective Date Buyer shall be entitled to
the on-going value of all Confidential Information pertaining to the Software
Product prior to the Effective Date. For these and other reasons and as an
inducement to Buyer to enter into this Agreement, the Seller agrees for itself
and its Affiliates the following:

 

(a) Non-Disclosure. For purposes of this Agreement, “Confidential Information”
(referred to herein as “Confidential Information”) refers to information of the
Parties hereto relating to their business operations and products, including the
Software Product, intellectual property, pro forma, marketing plans and
programs, marketing materials and information; provided however, that
Confidential Information includes only information of either party that is
initially disclosed in writing or other tangible form, clearly marked
“Proprietary” or “Confidential” or marked with other restrictive markings of
similar import; or if the same is initially disclosed in unmarked or intangible
form, it is reduced to a properly marked tangible form and provided to the
receiving party within thirty (30) days from the date of disclosure.

 



  5

   



 

For a period of three (3) years from the date of this Agreement, the receiving
Party and its officers, directors, employees, advisors, consultants or
affiliates will receive and maintain the Proprietary Information in confidence
using the same degree of care and discretion to avoid disclosure, publication or
dissemination of the Proprietary Information to any third party as it uses with
its own similar information that is does not wish to disclose, publish or
disseminate. Each party further agrees to return all of the Proprietary
Information received from the other party and destroy all copies thereof in its
possession if so requested by the other Party.

 

The foregoing obligations shall be inapplicable to any information which: (A)
prior to the receiver’s receipt thereof was publicly available or in receiver’s
possession from a source other than the disclosing party; or (B) after
receiver’s receipt thereof becomes publicly available otherwise than as a
consequence of a breach of receiver’s obligations hereunder; or (C) is
rightfully acquired by receiver without a confidentially obligation from a third
party who is under no obligation to disclose or maintain the confidentially of
the Confidential Information; or (D) is independently developed by receiver.

 

b. Non Circumvention. In consideration of the execution of this Agreement, the
Parties agree not to circumvent each other’s customers, employees, partners,
associates, affiliates, contacts, and other business relationships in any way.

 

4.2 Survival of Representations and Warranties.

 

All of the representations and warranties of the Parties contained in this
Agreement shall survive the Effective Date and continue in full force and
effect.

 

ARTICLE V. INDEMNIFICATION

 

5.1 Indemnification Provisions for Buyer’s Benefit.

 

(a) Seller’s Breach. In the event the Seller breaches (or in the event any third
party alleges facts that, if true, would mean the Seller has breached) any of
its representations, warranties, and covenants contained herein without regard
to any limitation or qualification by materiality and, provided that Buyer makes
a written claim for indemnification against the Seller pursuant to Section 5.3
below, then the Seller shall be obligated to indemnify Buyer from and against
the entirety of any cost, expense, or Liability arising from any Adverse
Consequences Buyer may suffer resulting from, arising out of, relating to, in
the nature of, or caused by the breach (or the alleged breach).

 

(b) Third party Action. In the event any third party takes or institutes any
Action against Buyer arising from or pertaining to the Seller’s ownership and
use of the Software Product prior to the Effective Date, and provided that Buyer
makes a written claim for indemnification against the Seller pursuant to Section
5.3 below, then Seller shall indemnify Buyer from and against the entirety of
any cost, expense, or Liability arising from any Adverse Consequences Buyer may
suffer resulting from, arising out of, relating to, or caused by Seller’s
ownership of the Software Product.

 



  6

   



 

(d) Limitation on Liability. Notwithstanding anything to the contrary in this
Agreement, Seller’s aggregate liability to Buyer under this Agreement for any
amounts owed to Buyer shall be limited to an amount equal to the Purchase Price.

 

5.2 Indemnification Provisions for Seller’s Benefit.

 

(a) Buyer’s Breach. In the event Buyer breaches (or in the event any third party
alleges facts that, if true, would mean Buyer has breached) any of its
representations, warranties, and covenants contained herein and, provided that
the Seller makes a written claim for indemnification against Buyer pursuant to
Section 5.3 below, then Buyer shall indemnify the Seller from and against the
entirety of any cost, expense, or Liability arising from any Adverse
Consequences suffered resulting from, arising out of, relating to, in the nature
of, or caused by Byer’s ownership of the Software Product.

 

(b) Third party Action. In the event any third party takes or institutes any
Action against the Seller arising from or pertaining to Buyer’s ownership and
use of the Software Product after the Effective Date and provided that the
Seller makes a written claim for indemnification against Buyer pursuant to
Section 5.3 below, then Buyer shall indemnify the Seller from and against the
entirety of any cost, expense, or liability arising from any Adverse
Consequences any of them may suffer resulting from, arising out of, relating to,
or caused by the Action.

 

Section 5.3 Matters Involving Third Parties.

 

(a) Third party Action. If any third party notifies any Party (the “Indemnified
Party”) with respect to any matter (a “Third-Party Claim”) that may give rise to
a claim for indemnification against any other Party (the “Indemnifying Party”)
under Section 5.1 or Section 5.2, then the Indemnified Party shall promptly
notify each Indemnifying Party thereof in writing; provided, however, that no
delay on the part of the Indemnified Party in notifying any Indemnifying Party
shall relieve the Indemnifying Party from any obligation hereunder unless (and
then solely to the extent) the Indemnifying Party is thereby prejudiced.

 

(b) Rights of Defense. Any Indemnifying Party will have the right to defend the
Indemnified Party against the Third-Party Claim with counsel of its choice
reasonably satisfactory to the Indemnified Party so long as (i) the Indemnifying
Party notifies the Indemnified Party in writing within 15 days after the
Indemnified Party has given notice of the Third-Party Claim that the
Indemnifying Party will indemnify the Indemnified Party from and against the
entirety of any cost, expense, or Liability arising from any Adverse
Consequences the Indemnified Party may suffer resulting from, arising out of,
relating to, in the nature of, or caused by the Third-Party Claim, (ii) the
Indemnifying Party provides the Indemnified Party with evidence acceptable to
the Indemnified Party that the Indemnifying Party will have the financial
resources to defend against the Third-Party Claim and fulfill its
indemnification obligations hereunder, (iii) the Third-Party Claim involves only
money damages and does not seek an injunction or other equitable relief, (iv)
settlement of, or an adverse judgment with respect to, the Third-Party Claim is
not, in the good faith judgment of the Indemnified Party, likely to establish a
precedential custom or practice adverse to the continuing business interests or
the reputation of the Indemnified Party, and (v) the Indemnifying Party conducts
the defense of the Third-Party Claim actively and diligently.

 

  7

   



 

(c) Defense Counsel. So long as the Indemnifying Party is conducting the defense
of the Third-Party Claim in accordance with Section 5.3(b) above, (i) the
Indemnified Party may retain separate co-counsel at its sole cost and expense
and participate in the defense of the Third-Party Claim, (ii) the Indemnified
Party will not consent to the entry of any judgment on or enter into any
settlement with respect to the Third-Party Claim without the prior written
consent of the Indemnifying Party (not to be unreasonably withheld), and (iii)
the Indemnifying Party will not consent to the entry of any judgment on or enter
into any settlement with respect to the Third-Party Claim without the prior
written consent of the Indemnified Party (not to be unreasonably withheld).

 

(d) Defense Matters. In the event any of the conditions in Section 8.3(b) above
is or becomes unsatisfied, however, (i) the Indemnified Party may defend
against, and consent to the entry of any judgment on or enter into any
settlement with respect to, the Third-Party Claim in any manner it may deem
appropriate (and the Indemnified Party need not consult with, or obtain any
consent from, any Indemnifying Party in connection therewith), (ii) the
Indemnifying Parties will reimburse the Indemnified Party promptly and
periodically for the costs of defending against the Third-Party Claim (including
attorneys’ fees and expenses), and (iii) the Indemnifying Parties will remain
responsible for any cost, expense, or Liability arising from any Adverse
Consequences the Indemnified Party may suffer resulting from, arising out of,
relating to, in the nature of, or caused by the Third-Party Claim to the fullest
extent provided in this Article V.

 

5.4 Other Indemnification Provisions.

 

The foregoing indemnification provisions are in addition to, and not in
derogation of, any statutory, equitable, or common law remedy any Party may have
with respect to any other Party, or the transactions contemplated by this
Agreement.

 

ARTICLE VI. GENERAL

 

6.1 Amendments; Waivers.

 

This Agreement and exhibit hereto may be amended only by agreement in writing of
all Parties. No waiver of any provision nor consent to any exception to the
terms of this Agreement shall be effective unless in writing and signed by the
Party to be bound and then only to the specific purpose, extent and instance so
provided.

 

6.2 Schedules; Exhibits; Integration.

 

Each exhibit attached to this Agreement constitutes a part of this Agreement.
This Agreement, together with such exhibits constitutes the entire agreement
among the Parties pertaining to the subject matter hereof and supersedes all
prior agreements and understandings of the Parties in connection herewith.

 



  8

   



 

6.3 Best Efforts; Further Assurances.

 

(a) Best Efforts. Each Party will use its best efforts to fulfill all
obligations on its part to be performed and fulfilled under this Agreement, to
the end that the transactions contemplated by this Agreement shall be affected
substantially in accordance with its terms. The Parties shall cooperate with
each other in such actions. Each Party shall execute and deliver both on and
after the Effective Date such further certificates, agreements, instruments of
transfer, and other documents and take such other actions as may be necessary or
appropriate to consummate or implement the transactions contemplated hereby or
to evidence such events or matters.

 

(b) Definition. As used in this Agreement, the term “best efforts” shall not
mean efforts which require the performing Party to do any act that is
unreasonable under the circumstances, to make any capital contribution or to
expend any funds other than reasonable out-of-pocket expenses incurred in
satisfying its obligations hereunder, including but not limited to the fees,
expenses and disbursements of its accountants, actuaries, counsel and other
professionals.

 

6.4 Governing Law.

 

This Agreement shall be governed by and construed in accordance with the laws of
the state of Nevada applicable to contracts made and performed in such state and
without giving effect to the conflicts of law principles thereof.

 

6.5 No Assignment.

 

Neither this Agreement nor any rights or obligations under it are assignable.

 

6.6 Headings.

 

The descriptive headings of the Articles, Sections and subsections of this
Agreement are for convenience only and do not constitute a part of this
Agreement.

 

6.7 Counterparts.

 

This Agreement and any amendment hereto or any other agreement (or document)
delivered pursuant hereto may be executed in one or more counterparts and by
different Parties in separate counterparts. All of such counterparts shall
constitute one and the same agreement (or other document) and shall become
effective (unless otherwise provided therein) when each Party has signed one or
more counterparts and the signature pages delivered to the other Parties.

 

6.8 Waiver.

 

No failure on the part of any Party to exercise or delay in exercising any right
hereunder shall be deemed a waiver thereof, nor shall any single or partial
exercise preclude any further or other exercise of such right or any other
right.

 



  9

   



 

6.9 Severability.

 

If any provision of this Agreement is determined to be invalid, illegal or
unenforceable by any Governmental Entity, the remaining provisions of this
Agreement to the extent permitted by Law shall remain in full force and effect
provided that the economic and legal substance of the transactions contemplated
is not affected in any manner materially adverse to any Party. In the event of
any such determination, the Parties agree to negotiate in good faith to modify
this Agreement to fulfill as closely as possible the original intents and
purposes hereof. To the extent permitted by Law, the Parties hereby to the same
extent waive any provision of Law that renders any provision hereof prohibited
or unenforceable in any respect.

 

IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to be
executed by its duly authorized officers as of the day and year first above
written.

 

CYBERFORT SOFTWARE, INC.

 



By:

/s/ Daniel Cattlin

 

Daniel Cattlin

  Its:

President

       

JUST CONTENT

 

 

 

 

By:

/s/ Krishna Kumar

 

 

Krishna Kumar

 

Its:

Principal

 

 

 

 



 



/s/ Krishna Kumar

 

Krishna Kumar, an individual

 



 



  10

   



 

EXHIBIT A

 

Description of Just Content

 

Just Content provides software for individuals, groups and businesses so they
can secure their devices and themselves from annoying, dangerous and targeted
malicious web content.

 

Just Content provides a free solution to consumers to safeguard from risks
originating from the web.

 

APP Products

 

SMS Junk, is in development for the App Store and will be released soon.

 

Just Content Pro offers three major protections to mobile and desktop devices -
Content blocking, SMS Spam Blocking, Call Blocking.

 

The professional version of Just Content will be customized as per business
needs and published in productivity app stores like Office 365 Store, Slack App
Store, AWS App Store.

 

 



11



 